DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/18/2021 have been fully considered but they are not persuasive.
	Applicant contends that “Lee ‘782 does not disclose that each of the circuit boards is connected to two particular drive units.”  Examiner respectfully disagrees.
	Lee ‘782 states that the circuit board 340a contains the circuitry for controlling cartridge module 320a and that circuit board 340b likewise contains circuitry for controlling cartridge module 320b (paragraph 57 & Fig. 8).  Notably, Lee ‘782 points out how this configuration is different from that shown in Figure 1, which uses a single circuit board to control both cartridge modules (paragraphs 42, 57).
	Because Lee ‘782 teaches providing separate control boards 340a-b to control the different cartridge modules 320a-b, and because Lee ‘782 also teaches providing a pair of heads on each cartridge module, it is clear that each of the control boards 340a-b is used to control a pair of heads provided to a respective cartridge module 320a-b.  Figure 9 in Lee ‘782 and/or Drawing A in the Office Action work(s) to show that control board 340a is connected to the pair of head drive units H1 and H3, while control board 340b is connected to the pair of head drive units H2 and H4.
	In light of the above, it appears that Lee ‘782 does teach that each of the circuit boards is connected to two particular drive units.  Therefore, Examiner has found no reason to withdrawal the previously applied rejection based on, at least, Lee ‘782.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Lee (US 2017/0182782 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over Lee (US 2017/0182782 A1) in view of Lee (US 2017/0165975 A1).
Regarding claim 1:
	Lee 782 disclose a liquid ejecting head unit comprising:
	a plurality of nozzles for ejecting a liquid (paragraph 38);
	a first circuit substrate (first circuit board 340a) and a second circuit substrate (second circuit board 340b) for ejecting the liquid from the nozzles (paragraphs 42, 57); and
	a first drive unit (H1), a second drive unit (H2), a third drive unit (H3), and a fourth drive unit (H4), each of which has a part of the plurality of nozzles (paragraph 38) and is disposed between the first circuit substrate and the second circuit substrate in a first direction (widthwise, in Figs. 8-10 & Drawing A below),
	wherein the plurality of nozzles are positioned at either of a first portion (P1), a second portion (P2) and a third portion (P3), each of the first portion, the second portion, and the third portion having at least one nozzle out of the plurality of nozzles (paragraph 38 & Drawing A),

	wherein the second portion has a second width in the first direction (Drawing A), the second width is smaller than the first width (Drawing A),
	wherein the third portion has a third width in the first direction (Drawing A), the third width being smaller than the first width (Drawing A),
	wherein the first portion is positioned between the second portion and the third portion in a second direction that is orthogonal to the first direction (lengthwise, in Figs. 8-10: Drawing A),
	wherein the first circuit substrate is positioned in the first portion and the second portion in the second direction (Fig. 8 & Drawing A),
	wherein the second circuit substrate is positioned in at least one of the first portion and the third portion in the second direction (Fig. 8 & Drawing A),
	wherein the first circuit substrate and the second circuit substrate are positioned on opposite sides of the liquid ejecting head unit in the first direction (Figs. 8-9),
	wherein the first drive unit is connected to the first circuit substrate (paragraph 57) and is positioned in the first portion and the second portion in the second direction (Drawing A),
	wherein the second drive unit is connected to the second circuit substrate (paragraph 57) and is positioned in at least one of the first portion and the third portion in the second direction (Drawing A),
	wherein the third drive unit is connected to the first circuit substrate (paragraph 57) and is positioned in the first portion in the second direction (Drawing A), and
	wherein the fourth drive unit is connected to the second circuit substrate (paragraph 57) and is positioned in the first portion in the second direction (Drawing A),
	wherein the first circuit substrate is connected to both the first drive unit and the third drive unit, but not connected to the second drive unit or the fourth drive unit (Fig. 9), and
	wherein the second circuit substrate is connected to both the second drive unit and the fourth drive unit, but not connected to the firs drive unit or the third drive unit (Fig. 9).

	
    PNG
    media_image1.png
    704
    810
    media_image1.png
    Greyscale

Drawing A: Taken from Figure 9 of Lee 782, this drawing has been edited to more clearly identify the corresponding “portions” and “drive units” taught by Lee 782.

In an alternative viewpoint, Lee does not expressly disclose the location of the nozzles within the drive units, and thus does not expressly disclose that each of the first thru fourth portions have at least one nozzle.
	Regardless, Lee 975 disclose a related liquid ejecting head unit comprising a plurality of nozzles (nozzles N) for ejecting a liquid (paragraph 33); and a first drive unit, a second drive unit, a third drive unit, and a fourth drive unit (the top four head 135 shown in Fig. 8), each of which has a part of the plurality of nozzles (Figs. 7-10), wherein nozzles extend across the length of each of the first thru fourth drive units such that at least 300 dpi resolution may be achieved (paragraphs 51-54 Figs. 7-10).
	Therefore, at the time of filing, it would have been at least obvious to a person of ordinary skill in the art to produce a liquid ejecting head unit such that each of the first thru fourth portions have at least one nozzle of the plurality of nozzles, such as described by Lee 975.
Regarding claim 2:
	Lee’s modified head unit comprises all the limitations of claim 1, and Lee 782 also disclose that the second width is equal to the third width (paragraph 38 & Fig. 8 & Drawing A).
Regarding claim 3:
	Lee’s modified head unit comprises all the limitations of claim 1, and Lee 782 also disclose that the second width is smaller than a half of the first width (Drawing A), and
	wherein the third width is smaller than a half of the first width (Drawing A).
Regarding claim 4:
	Lee’s modified head unit comprises all the limitations of claim 1, and Lee 782 also disclose that a position of the second portion in the first direction is different from a position of the third portion in the first direction (Fig. 9 & Drawing A).
Regarding claim 5:
Lee’s modified head unit comprises all the limitations of claim 1, and Lee 782 also disclose that one edge of the second portion in the first direction is on line with one edge of the first portion in the first direction (Fig. 9 & Drawing A), and
	wherein one edge of the third portion in the first direction is on line with the other edge of the first portion in the first direction (Fig. 9 & Drawing A).
Regarding claim 6:
Lee’s modified head unit comprises all the limitations of claim 1, and Lee 782 also disclose that the second portion adjoins to one edge of the first portion in the second direction (Fig. 9 & Drawing A), and
the third portion adjoins to the other edge of the first portion in the second direction (Fig. 9 & Drawing A).
Regarding claim 7:
	Lee’s modified head unit comprises all the limitations of claim 1, and Lee 782 also disclose that the second circuit substrate is positioned in the first portion and the third portion in the second direction (Figs. 8-9).
Regarding claim 8:
	Lee’s modified head unit comprises all the limitations of claim 1, and Lee 782 also disclose that the liquid ejecting head unit is comprised in a liquid ejecting apparatus (“print apparatus”: paragraphs 4, 67-69).
Lee’s modified head unit does not expressly disclose that the liquid ejecting apparatus also comprises a controller configured to control operation of the liquid ejecting head unit.
However, Examiner takes Official Notice that liquid ejecting apparati commonly employ a controller configured to control operation of liquid ejecting head units, so as to provide the proper control signals to form the desired images.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853